Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I (claims 1-9) in the reply filed on 9/29/2022 is acknowledged. Claim 10 is withdrawn.
Claim Objections
Claims 1-9 are objected to because of the following informalities:
In claim 1, lines 14 and 18, ‘a straight tubular shape’ should read “the straight tubular shape”
Claims 2-9 depended on claim 1 are objected as well.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 8 recites the limitations "the vortices of each of" in line 13. There is insufficient antecedent basis for these limitations in the claim. It is unclear that “the vortices” are pointed out. Claim 8 is indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-6, 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pontbriand et al. (US 6,123,113).
Regarding claim 1, Pontbriand discloses that, as illustrated in Figs. 1, 3-8 and 10-11, a resin filler tube (Fig. 1, item 22 (col. 2, lines 58-59 (an inlet hose 22 for filling a fuel tank 24))), which connects an oil filling port and a fuel tank (as shown in Fig. 1) and comprises a straight tube portion (as shown in Fig. 1) and a bent tube portion (Fig. 1, item 26 (col. 2, lines 63-65 (inlet hose 22 to have a series of bends 26))), wherein 
the bent tube portion comprises: 
a bellows-shaped bent inner portion (Fig. 1, item 38 (col. 3, lines 4-6 (a second region 38 having a variable diameter wall diametrically opposite the constant diameter wall region 36))) in which hill portions (Fig. 3, item 52 (col. 4, lines 25-26 (convolution peaks 52))) and valley portions (Fig. 3, item 54 (col. 4, lines 25-27 (valleys 54))) are continuous (as shown in Fig. 2), and 
a bent outer portion (Fig. 1, item 36 (col. 3, lines 3-4 (a first region 36 having a smooth, constant diameter wall))) which is formed by a non-bellows-shaped smooth surface (as shown in Fig. 1 or 3), 
the valley portions of the bent inner portion have a linear outer peripheral surface parallel to a center line of the bent tube portion in a state in which the bent tube portion is in a straight tubular shape (as shown in Figs. 4 or 5-6), and 
the linear outer peripheral surface of the valley portions is formed in an entire circumferential range in which the hill portions are formed (as shown in Fig. 4).
Regarding claim 2, Pontbriand discloses that, as illustrated in Figs. 4 or 5-6, in the state (i.e., the bent tube portion is in a straight tubular shape) is in the straight tubular shape, a cylindrical outer peripheral surface having a single outer diameter is formed by the linear outer peripheral surface of the valley portions and an outer peripheral surface of the bent outer portion (for example, as shown in Fig. 4).
Regarding claim 3, Pontbriand discloses that, as illustrated in Figs. 4 or 5-6 or 7-8, when the straight tube portion and the bent tube portion are in the straight tubular shape and a center line L (for example, as shown in Fig. 7 (a straight (axial) dot line through the tube 96)) of the straight tube portion is set as a center, a radius Rb2 (also see label of Rb2 in attached annotated Figure I) of an inner peripheral surface of the valley portions of the bent inner portion is set to be equal to or greater than a radius Rb1 (also see label of Rb1 in attached annotated Figure I) of an inner peripheral surface of the straight portion.  

    PNG
    media_image1.png
    342
    650
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 4 of the teachings of Pontbriand)
 Regarding claim 4, Pontbriand discloses that, as illustrated in Fig. 4, a radius Ra2 (also see label of Ra2 in attached annotated Figure I) of an outer peripheral surface of the valley portions of the bent inner portion is set to be equal to or greater than a radius Ra1 (also see label of Ra1 in attached annotated Figure I) of an outer peripheral surface of the straight tube portion.
Regarding claim 5, Pontbriand discloses that, as illustrated in Fig. 1, the resin filler tube comprises a plurality of bent tube portions (Fig. 1, item 26 (three bends in total for the inlet hose 22)).
Regarding claim 6, Pontbriand discloses that, as illustrated in Figs. 5-6 or 7-8, a center of vertices of the hill portions of the bent inner portion is eccentric with respect to the center of the straight tube portion (as shown in Figs. 5-6 or 7-8). 
Regarding claim 8, Pontbriand discloses that, as illustrated in Fig. 4 or 5 or 7, the bent tube portion comprises ribs (for example, in Fig. 4, item 74 (col. 5, lines 3-4 (side walls 74 connect peaks 76 to valleys 78))), whose heights are lower than that of the hill portions, over an entire circumference in a circumferential direction at axial positions of vertices of each of the hill portions on an outer peripheral surface of the bent tube portion.
Regarding claim 9, Pontbriand discloses that, as illustrated in Fig. 4, inclination angles of the hill portions at both ends in an axial direction are smaller than inclination angles of the hill portions in the middle in the axial direction (as shown in Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pontbriand et al. (US 6,123,113) as applied to claim 1 above, further in view of Ijima (US 2002/0197430).
Regarding claim 7, Pontbriand discloses that, as illustrated in Fig. 4, a diameter of the outer peripheral surface of the straight tube portion has a certain value and a pitch of the adjacent hill portions of the bent inner portion has a certain value. However, Pontbriand does not explicitly disclose that, the diameter of the outer peripheral surface of the straight tube portion is set to 20 mm -40 mm and the pitch of the adjacent hill portions of the bent inner portion is set to 4-7 mm. In the same field of endeavor, resinous hose, Ijima discloses that, as illustrated in Fig. 2, the smallest thickness of the hose H is 1.0 mm, and the inside diameter of the valley 19 of the hose is 30 mm. The pitch between the adjacent pleats 15a, 16a, 17a is 6.3 mm ([0029]). Thus, Ijima discloses that the diameter of the outer peripheral surface of the straight tube portion is set to 20 mm -40 mm (overlapping) and the pitch of the adjacent hill portions of the bent inner portion is set to 4-7 mm (overlapping).    
The claimed a diameter of the outer peripheral surface of the straight tube portion and a pitch of the adjacent hill portions of the bent inner portion is that the substitution of one known element for another is prima facie obvious IF it yields predictable results to one of ordinary skill in the art. In this case, something to do with forming resin filler hose comes from Ijima itself.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pontbriand to incorporate the teachings of Ijima to provide that the diameter of the outer peripheral surface of the straight tube portion is set to 20 mm -40 mm and the pitch of the adjacent hill portions of the bent inner portion is set to 4-7 mm. Doing so would be possible to prevent a creep phenomenon in the resin tube, as recognized by Ijima ([0007]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741